11/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0071


                                      DA 20-0071
                                   _________________

DANIEL G. DEBUFF and SANDRA L. DEBUFF,

             Petitioners and Appellees,

      v.
                                                                   ORDER
MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION, an
agency of the State of Montana,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Stephen R. Brown, Associate Water Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 18 2020